       Case 1:21-cv-03048-AJN Document 14
                                       13 Filed 07/29/21
                                                07/28/21 Page 1 of 1


                                                                                                           7/29/21




Michael F. Fleming
Associate
+1.212.309.6207
michael.fleming@morganlewis.com



July 28, 2021


Via ECF
The Honorable Alison J. Nathan
United States District Judge
United States District Court
 For the Southern District of New York
40 Foley Street, Courtroom 906
New York, New York 10007
Re:      Sanchez v. Toyota Motor Sales, U.S.A., Inc., Case No. 1:21-cv-03048-AJN
         Request to Adjourn Initial Conference

Dear Judge Nathan:

We represent defendant Toyota Motor Sales, U.S.A., Inc. (“Toyota”) in the above-referenced
action. Pursuant to Your Honor’s Individual Practices in Civil Cases, we write with the consent of
counsel for Plaintiff Cristian Sanchez (“Plaintiff”), respectfully to request that the Court adjourn the
Initial Conference scheduled for August 6, 2021 at 3:30 p.m. to a date and time convenient to the
Court that is at least two weeks after Toyota’s August 13, 2021 deadline to respond to the
Complaint. This is Toyota’s first request to adjourn the Initial Conference.

In support of this request, counsel for Toyota states that the parties are continuing their
discussions about an early resolution of this action. If granted, this extension will permit the
parties to focus on those efforts, rather than on pleadings and litigation. As noted above, Plaintiff’s
counsel consents to this request. If granted, this extension will not affect any other date
scheduled in this action.
                                                                          SO ORDERED.
We thank the Court in advance for its consideration of this request.

Respectfully submitted,
/s/ Michael F. Fleming
                                                                                                   7/29/21
Michael F. Fleming

Attorney for Toyota Motor Sales, U.S.A., Inc.
                                                                  The conference is adjourned
cc: All Counsel of Record (via ECF)                               to September 3, 2021 at 3:45
                                                                  P.M.




                                                     Morgan, Lewis & Bockius     LLP

                                                     101 Park Avenue
                                                     New York, NY 10178-0060             +1.212.309.6000
                                                     United States                       +1.212.309.6001
